WHEELER, District Judge.
. These articles are ping-pong balls, and have been assessed for duty as “toys at 35% ad valorem,” under paragraph 418, Tariff Law, July 24, 1897, c. ix, § .1, Schedule N, 30 Stat. 191 [U. S. Comp. St. 1901, p. 1674], against a claim by the government that they are “manufactures of celluloid or pyroxy-lin at 65c. per pound and 25% ad valorem,” under paragraph 17, Schedule A, § 1, c. 11, 30 Stat. 152 [U. S. Comp. St. 1901, p. 1628].
There is no evidence in the case, except the articles themselves and the finding"of the board of appraisers, contrary to the return of the appraiser that they are toys. It is insisted that the return of the appraiser as to the classification of the importation could not be changed by the' board without additional proof. But the board decides, on review,, upon any evidence in the case, the same as the appraiser originally does, and is not confuted by the statute to new evidence or additional evidence. Their inquiry is the same in scope as that of the appraiser from whom they may differ in judgment, and when they do their judgment stands unless it is reversed. Their judgment here seems to have been correct.
Decision affirmed.